Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 10/1/2021.  As directed by the amendment, claims 1, 3-5, 7, 16-19, 34, and 36 have been amended claims 2, 6, 10, 14, 30-31, 35, and 44-46 have been canceled, and no claims have been added.  Additionally, claims 13 and 15 have been further amended as agreed upon in the Examiner-initiated interview of 11/12/21.  Thus, claims 1, 3-5, 7-9, 11-13, 15-29, 32-34, 36-43, and 47-55 are pending in the application and are in condition for allowance per the reasons for allowance outlined below.
Election/Restrictions
2.	Claims 8 and 11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13 and 15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/9/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
3.	As agreed upon by Attorney Dan Lass in the interview of 11/13/21, the following amendments to the claims are made:

13.          (Currently Amended) Method of manufacturing [[a]] the patient interface of claim 8 
providing the shell and the first section of thermoformable material;
connecting [[a]] the first mating device of the first section of thermoformable material onto [[a]] the second mating device of the shell in order to form the chemical bond, the moulded mechanical interlock, or the mechanical interlock in the form of the snap-fit connection 
subsequently, overmoulding first section of thermoformable material with a second section of another material the seal forming structure.

15.	 (Currently Amended) Method of manufacturing a patient interface for treatment of sleep disordered breathing using air pressure by delivery of air to a patient's airway, the method comprising: 

moulding the shell and 
locating the section of thermoformable material in the groove.

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement for the reasons for allowance: the prior art of record by itself or in combination does not disclose all of the structural and functional limitations as recited in the claims.  Specifically, the prior art of record does not disclose the following:
a patient interface comprising a shell, a carrier portion, a seal forming structure comprising a first section of thermoformable material and a second section of another material, wherein “the carrier portion is T-shaped and comprises a platform region with a generally flat surface…and wherein the seal forming structure is attached to the platform region” (claim 1, ln. 4-13) in combination with the remaining claim limitations.
“wherein the longitudinal end of the first section is a first mating device mode in one piece of the thermoformable material, the first mating device includes a first surface that directly contacts a second surface of a second mating device of the shell in order to form a chemical bond, a moulded mechanical interlock, or a mechanical interlock in the form of a snap-fit connection” (claim 8, ln. 7-11) in combination with the remaining claim limitations.
“a first section of thermoformable material…wherein the first section comprises a perimeter section and a plurality of radially extending web portions connecting the perimeter section to the shell” (claim 9, ln. 3-6) in combination with the remaining claim limitations.
“said second end including a groove configured to receive a section of thermoformable material along the insertion axis during assembly of the thermoformable material into the groove, wherein the second end is configured to couple to a shell, wherein the groove is configured to remain exposed whether the shell is coupled or uncoupled to the seal forming structure” (claim 11, ln. 6-9) in combination with the remaining claim limitations.
The closest prior art of record is Skipper et al (2011/0088699) and Scarberry et al (6,397,847) (see Final rejection of 2/4/2020.  However, Skipper and Scarberry alone or in combination do not disclose or teach the above cited limitations of claims 1, 8, 9, and 11.  Therefore, the application is in condition for allowance.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571) 272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached at (571) 272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785